COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Elizabeth Beeton and Don Mafrige

Appellate case number:    01-14-00252-CV

        Relators’ reply, if any, to the responses of Real Party in Interest and Respondent to the
petition for mandamus is due by 8:30 a.m. on Tuesday, April 1, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: March 28, 2014